 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFranklin Parish Broadcasting, Inc. and Local Union446, International Brotherhood of Electrical Work-ers, AFL-CIO-CLC. Cases 15-CA-5951 and 15-CA-5965May 11, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn November 29, 1976, Administrative Law JudgeKarl H. Buschmann issued the attached Decision inthis proceeding. Thereafter, both the Respondentand General Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Franklin Parish Broadcasting, Inc., Winnsboro,Louisiana, its officers, agents, successors, and as-signs, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the following for paragraph 2(a):"(a) Offer Davis L. Roberts immediate and fullreinstatement to his former position or, if suchposition no longer exists, to a substantially equiva-lent position, and make him whole for any loss of payor other benefits that he may have suffered by reasonof the Respondent's discrimination against him withinterest at 6 percent per annum."2. Substitute the attached notice for that of theAdministrative Law Judge.I The Order of the Administrative Law Judge is modified to accord morefully with his various findings.2 The Administrative Law Judge found, and we agree, that Respondentnot only violated Sec. 8(a)(3) but also violated Sec. 8(aX4) of the Act in itsdischarge of Davis Roberts. We find it significant that Respondent's attitudetoward Roberts became markedly negative after Roberts testified in theprevious unfair labor practice proceeding against Respondent before thisBoard.229 NLRB No. 72APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that the NationalLabor Relations Board has found that we violatedthe law and has ordered us to post this notice.The Act gives all our employees these rights:To organize themselvesTo form, join, or help unionsTo bargain as a group through represen-tatives they chooseTo act together for collective bargainingor other mutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT do anything which interferes withthese rights.WE WILL offer Davis L. Roberts his job or, ifhis job no longer exists, a substantially equivalentjob.WE WILL restore his seniority and pay him thebackpay and all other benefits he lost because wedischarged him.WE WILL NOT unlawfully discharge any of ouremployees because of their union affection orbecause they engage in union activities, orbecause they gave testimony in a Board proceed-ing.WE WILL NOT unlawfully and unilaterallychange conditions of employment including payraises or working hours of our employees withoutnotifying and bargaining with the Union and WEWILL reimburse James Burns who lost wages byreason of the schedule change.WE WILL NOT unlawfully and unilaterallywithhold planned bonuses because of our em-ployees' union activities and WE WILL reimbursefull-time employees $100 each and part-timeemployees $50 each for the 1975 Christmas bonuswe withheld from them.WE WILL, upon request, recognize and bargainwith Local Union 446, International Brotherhoodof Electrical Workers, AFL-CIO-CLC, as theexclusive collective-bargaining representative in aunit of all employees employed by FranklinParish Broadcasting, Inc., at its Winnsboro,Louisiana, radio station KMAR, AM and FM,excluding the maid, guards, and supervisors asdefined in the Act.556 FRANKLIN PARISH BROADCASTING, INC.All our employees are free to remain, or refrainfrom becoming or remaining, members of a labororganization.FRANKLIN PARISHBROADCASTING, INC.DECISIONKARL H. BUsCHMANN, Administrative Law Judge: Thiscase arises upon a complaint, issued February 13, 1976, bythe National Labor Relations Board alleging that FranklinParish Broadcasting, Inc., had violated Section 8(a)(1), (3),(4), and (5) of the National Labor Relations Act. In itsanswer, filed February 26, 1976, Respondent admittedseveral allegations, but it denied all of the substantiveallegations that it had committed any unfair laborpractices.The hearing on these charges was held in Monroe,Louisiana, on April 27 and 28, 1976. The General Counseland Respondent were represented by counsel and affordedfull opportunity to adduce evidence, to call, examine, andcross-examine witnesses, and to file briefs. Upon the entirerecord in this case, including briefs of counsel, and frommy observation of the witnesses, I make the followingfindings of fact and conclusions of law.BackgroundFranklin Parish Broadcasting, Inc., was a respondent ina prior Board proceeding. On February 27, 1976, the Boardaffirmed the decision ' of Administrative Law Judge LowellGoerlich, finding that Franklin Parish Broadcasting, Inc.,had violated Section 8(a)(1) and (3) of the Act inconnection with the original union campaign.The findings and conclusions in that decision are,according to the General Counsel, res judicata andabsolutely binding on the trier of facts in the instant case.Respondent, on the other hand, argues that since thedecision by the Board has not been tested in any U.S. courtof appeals, and since Respondent has advised the Boardthat it does not regard the order as valid and that it hasrefused to comply with its provisions, the finding of aviolation in the prior proceeding "does not change or shiftthat burden of proof, nor does it create any presumptionsor inferences."I have little difficulty in recognizing that the priordecision does not dispense with the General Counsel'susual burden of proof of establishing a primafacie case, butit is axiomatic that the findings in the prior decision, ifrelevant to the present case, are binding on the Administra-tive Law Judge as the agent of the Board, irrespective ofjudicial review by a court of appeals. Insurance Agents'International Union, AFL-CIO (The Prudential InsuranceCompany of America), 119 NLRB 768 (1957); Iowa BeefPackers, Inc., 144 NLRB 615 (1963).Jurisdictional findings, including the status of Respon-dent as an employer within the meaning of the Act, havealready been established. Respondent, Franklin ParishBroadcasting, Inc., was and presently is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act over which the Board has jurisdiction.Respondent is a Louisiana corporation engaged in theoperation of a radio station KMAR, AM and FM, inWinnsboro, Louisiana. President and owner of the radiostation, Edward O. Fritts, acquired the station in early1973. He also owns and operates one or two other radiostations.The Union, Local Union 446, International Brotherhoodof Electrical Workers, AFL-CIO-CLC, is and at all timeshas been a labor organization within the meaning ofSection 2(5) of the Act.According to the prior decision, the Union's campaign atKMAR began in December 1974. Respondent's employeesAlpe and Roberts had contacted the Union and hadsolicited signatures on union cards. Primarily as a result ofthe efforts of these two employees, the Union was able tofile a petition for an election on December 9, 1974. Arepresentation hearing was held on December 30, 1974,and January 3, 1975, following which the RegionalDirector issued a Decision and Direction of Election inCase 15-RC-5606. He found that employees Roberts andAlpe, who had testified at the hearing, were unit employeeswithin the meaning of the Act. After the Board grantedRespondent's request for review of the Regional Director'sdecision, the election was postponed indefinitely, and onMarch 25, 1975, the petition was withdrawn.The Board's prior decision further shows that followingthe Union's attempt to gain a foothold in Respondent'sradio station, Respondent engaged in several acts andpractices which violated the National Labor Relations Act.In addition to the usual remedies, the Board also issued abargaining order requiring Respondent to bargain collec-tively as of December 10, 1974.With respect to Roberts, the Charging Party in thepresent proceeding, the Board found:Conversations with Roberts: Fritts engaged in conver-sations with Roberts on about four or five occasionsbetween February 4 and 14, 1975. Among other things,Fritts told Roberts that the Company was against theUnion and that "he didn't believe in unions. They weretroublemakers, and he was not going to sign acontract." Fritts further said that he had recentlypurchased a new station and was looking for a stationmanager; that when he replaced a manager "he alwayslooked to key personnel, and [Roberts] was certainly akey employee." Fritts added that if Roberts voted forthe Union he would not have a future at KMAR. Heasked Roberts to vote the Union "down" and give him"another chance." Fritts also inquired whether Robertswas "against the Union" and said he would appreciateit if Roberts "talked to the other boys and tried toconvince them to vote 'no.' " Fritts also commentedthat "he wasn't under law to sign a contract," and thathe "liked to work with his employees on a warmfriendly basis instead of cold hard facts," as it would beif the Union came into the station.I Reported at 222 NLRB 1133.557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurther finding that Roberts was a credible witness, thedecision concluded that Respondent had violated the Actwith regard to employee Roberts as follows:(h) Fritts' representation to Roberts that he was notgoing to sign a contract; Fritts' implied promise toRoberts, that, if the Union were voted "down," hewould be considered for a position as a stationmanager; Fritts' threat to Roberts that if he voted forthe Union he would not have a future at KMAR;Fritts' interrogations as to whether Roberts was againstthe Union; Fritts' solicitation of Roberts to "[talk] tothe other boys and [try to convince them to vote'no' "; and his suggestion that Roberts get on the"bandwagon and help vote the Union out."IssuesThe issues in the present proceeding are directly relatedto the prior Board decision (222 NLRB 1133), because it isnow alleged that (1) Roberts was discharged in violation ofSection 8(a)(1), (3), and (4) of the Act, and (2) Respondentunilaterally implemented the following: a wage increase ofseveral unit employees, a reduction in hours of a unitemployee, and a policy denying employees annuallyscheduled Christmas bonuses in violation of the require-ment to bargain with the Union.FindingsThe discharge of employee Roberts: The record shows thatRoberts was hired by station KMAR as an announcer-salesman in October 1973. In this capacity he ordinarilyworked from 6 a.m. to 10 a.m. as an announcer on the air,and from 10 a.m. to about 3 or 4 p.m. as a salesmansoliciting advertising for the station. On December 31,1975, Roberts was fired. The reason for the discharge,given orally and by letter, was Roberts' failure as a salesrepresentative for the radio station. The record evidence,however, shows that it was not lack of sales, but Roberts'union activity, which prompted his discharge.The first time that Roberts heard any criticism about hissales' performance was by letter of August 4, 1974, 4 weeksafter the prior unfair labor practice case had closed. In thisletter, Fritts, president and owner of KMAR, complainedabout Roberts' failure to increase his sales in the first 7-month period in 1975, as compared to the sales perfor-mance in the same 7-month period in 1974. The letterexplained that the sales effort by Don Murray, the stationmanager and only other salesman, was responsible forincreased sales by the station as a whole, and it emphasizedthat Roberts' prime function at the station was that of asalesman.In September 1975, Fritts had a meeting with Robertsduring which the former suggested a new working schedulein order to assist Roberts in improving his sales picture.Under the suggested schedule Roberts would have spent 2hours less time in performing his usual announcingfunctions and thereby add this time to his sales efforts.However, Roberts was not receptive to the idea, and thesuggestion was abandoned. During this time, however,Roberts became aware that three other unit employeesreceived raises from 25 to 30 cents an hour while hereceived no raise at all.Shortly thereafter, Roberts received another letter, datedOctober 2, 1975, in which Fritts reprimanded Roberts,accusing him of selling advertising to an uncollectibleaccount. In this regard, the record shows that Roberts hadsolicited advertising from Winnsboro Meat Company inthe amount of $717. This amount was a relatively large salefor which Roberts accepted the firm's credit. Unfortunate-ly, the company turned out to be a "fly-by-night" operationwhich could not be located after the advertisement hadbeen "aired" by the station. Roberts was blamed becausehe had not adequately checked the firm's credit. Robertshad merely called a number that was given to him by themeat company which identified itself as the Better BusinessBureau and which vouched for the credit of the meatcompany.Fritts' reaction to this episode was strong, suggesting inhis letter:In my twelve years of radio station ownership andmanagement, I have never had a salesman so flagrantlyignore such an important business practice [properevaluation of the accounts]. I am not sure as to whetheryou can be held personally liable for this loss, but I amchecking into this possibility.The same letter also criticized Roberts' continued "saggingsales effort." By letter of October 6, 1976, Roberts repliedto some of the criticism leveled against him, and in asomewhat hostile fashion suggested that his union activi-ties-not his sales efforts-were the real cause for Respon-dent's motives.Again, by letter of December 24, 1975, Fritts criticizedRoberts' lack of sales and expressed hope that sales forNovember and December would improve. On December27, 1975, Station Manager Murray met with Roberts anddiscussed management's concern over Roberts' failure toimprove his sales efforts.Finally, on December 31, 1975, Roberts was summonedto meet with Fritts in Murray's office. During the meetingFritts informed Roberts that his employment was terminat-ed because Roberts had been unable to generate theexpected amount of sales. With Respondent's effortsproviding Roberts with assistance and training, Fritts wasof the opinion that the expected sales should haveamounted to $30,000 rather than the $18,559.95 whichRoberts produced and which Fritts considered an insignifi-cant improvement over the sales figure of $18,087.80 in1974.My review of the record as a whole and considering therelevant portions dealing directly with Respondent'sconduct vis-a-vis Roberts in the Board's prior decision, 222NLRB 1133, I conclude that Davis Roberts was dischargedbecause of his union activities.During most of his tenure from October 1973 to July1975, Roberts had not received any criticism. Not untilafter the prior proceeding had closed in which Robertstestified against his employer did the attitude of Respon-dent change, particularly after Roberts failed to complywith the request of his employer to talk "to the other boys"to try "to convince them to vote" against the Union.558 FRANKLIN PARISH BROADCASTING, INC.Furthermore, Respondent's criticism over the $717 as anuncollectible account was exaggerated. This was not thefirst bad debt which the station had incurred. Yet no letterof reprimands were ever written to the culpable employees.Indeed, Roberts was not solely to blame for the station'sloss on this account, since Roberts had fully informedStation Manager Murray of the new account and hisefforts in checking its credit. As a result Murray himselfbecame involved. For example, at one point he met withthe people of the meat company and another time Murrayattempted to contact a credit reference for this account.Clearly, Murray, as manager and with his own participa-tion in the matter, was as much to blame as Roberts. YetFritts used this episode as a convenient tool to downgradeRoberts.Also Respondent's insistence that Roberts was a failureas a salesman appears incongruent with Fritts' ownexpectations for the station. To be sure, Roberts' sales in1975 did not increase significantly from his sales in 1974.However, the record shows that Fritts testified in the priorproceeding to the effect that he did not expect overall salesin 1975 to be as high as in 1974. Accordingly, even themodest increase in sales which Roberts was able to showwere beyond Fritts' own expectations which he expressedin June 1975.Particularly unconvincing in Respondent's line of argu-ment is Fritts' offer to Roberts of a more responsibleposition in his organization. On April 21, 1975, Frittsoffered Roberts the position as the station manager of anewly acquired radio station in Helena, Arkansas. It ishighly unlikely that Fritts' could have been sincere abouthis proposal offering Roberts a more demanding positionin April 1975 when in August of the same year Roberts, inthe opinion of his superiors, could not even perform his jobas a salesman. In any case, Roberts declined to accept theposition for two realistic reasons. First, he feared that sucha promotion would have taken him out of the bargainingunit so that he would lose the protection afforded by theAct. Roberts' apprehension in this regard was justified,since a similar promotion scheme was used by Respondentin connection with the discharge of another employee, asfully detailed in the prior case. Roberts' other reason wasthat he did not feel sufficiently confident to accept the newchallenge.Finally, in an effort to buttress its justification forterminating Roberts' employment, Respondent relied upona test by Marketing Survey and Research Corp. the resultsof which show that Roberts' aptitude as a salesman wasmarginal. In addition, Respondent has attempted tocompare the sales performance of Station Manager Murraywith that of Roberts. With respect to the test results, I haveserious doubt that they were a significant factor inRespondent's determination to discharge Roberts becausea similar test shows that Murray had serious handicaps as amanager. Murray's position as station manager involvedessentially two functions, management and salesmanship.While the test results are favorable to Murray as salesman,they are very critical of his managerial abilities. Similarlywith regard to Roberts, the test results-although notspecifically directed towards his announcing ability-areonly critical of certain personal traits involved in salesman-ship. An evenhanded policy by management based onthese test results would certainly not single out Roberts asthe only target. Indeed, the test results show that, underskillful management, his sales performance could become"quite good" which suggests that Murray, the manager, ispartially responsible for the alleged sales deficiencies.Fritts' adverse action directed solely against Robertstherefore suggests that these tests were used for pretextualpurposes. Similarly, Respondent's efforts to compareMurray and Roberts as salesmen are inconclusive andunpersuasive. Even if it is assumed, as Respondent argues,that Murray's record in sales far surpasses that of Roberts,the evidence does not suggest that Roberts was a failure inhis job. As already stated, 50 percent of Roberts' workingtime was devoted to announcing. No criticism of thatfunction was ever proffered. And with regard to Roberts'sales function, there is nothing out of the ordinary for a"boss" to be a better performer than his subordinate. Inaddition, Murray's efforts at selling were performed on afull-time basis rather than, as in the case with Roberts, on adivided schedule. Also the accounts which Murray as-signed to himself were the larger and more stablecustomers. The record shows that several of Roberts'customers had gone out of business. Accordingly, for theseand additional reasons detailed in General Counsel's briefa fair comparison between Murray's and Roberts' salesperformances was difficult at best and certainly inconclu-sive to establish Roberts as a failure in salesmanship.On balance, I conclude that Roberts was dischargedprimarily because of his union activity and not, as arguedby Respondent, because of any failure or inability toperform as a salesman for KMAR.Unilateral changes in working conditions: The recordshows, and Respondent does not dispute, that three ofRespondent's employees, Dean, Clark, and Burns, weregranted a 25-cent-per-hour wage increase in September1975. Furthermore, the working hours of employee Burnswere reduced from 32 hours to 11 hours per week in orderto accommodate the employment of another employee.Finally, Respondent failed to pay the customary Christmasbonus in 1975. AU these changes are alleged to be inviolation of Respondent's bargaining obligation estab-lished by the Board in the prior case, 222 NLRB1133(1976), which unequivocally established that Respon-dent's bargaining obligation commenced as of December10, 1974.Respondent argues that no bargaining obligation existed,since the order has not been enforced by a court and sinceno request to bargain was made by the Union. Dispositiveof this contention is the Board's decision in J. P. Stevens &Co., Gulistan Division, 186 NLRB 180(1970). There a Gisselbargaining order was pending in the court of appeals, yetthe Board held that Respondent's unilaterial changes in thewage structure constituted a further violation of Section8(aX)(5). Once an obligation to bargain has been establishedby contract or by Board order, it is incumbent upon theemployer to notify the union of any planned changes inworking conditions so that the union is able to make arequest to bargain. The record is clear that the obligation tobargain existed as of December 10, 1974. Respondent'ssubsequent unilateral changes were effectuated without559 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotifying the Union. The three employees, Clark, Burns,and Dean who received raises in September 1975, when theobligation to bargain was in effect, had signed union cardsand had designated the Union as their bargaining agent.And Respondent's failure to notify and bargain with theUnion is violative of Section 8(a)5).Furthermore, Respondent's failure to pay the Christmasbonus in 1975 continues to be a violation of Section 8(a)(5).The prior Board decision held that Respondent's failure topay the bonus in 1974 because of the union activity was aviolation of the Act. The bonus had become a regularlyexpected benefit prior to 1974.Finally, the reduction in employee Burns' working hoursamounted to a substantial reduction which should havebeen the subject matter of negotiations between the Unionand management no matter what reason Respondent hadassigned to the change. Burns had signed a union card andselected the Union as the bargaining agent. Respondent'sfailure to notify and bargain with the Union was violativeof Section 8(a)(5).CONCLUSIONS OF LAW1. Respondent, Franklin Parish Broadcasting, Inc., isan employer within the meaning of Section 2(2) of the Actand engaged in commerce within the meaning of Section2(6) of the Act.2. The Union, Local 1146, International Brotherhoodof Electrical Workers, AFL-CIO-CLC, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. By unlawfully discharging Davis L. Roberts, awitness in the prior case, on December 31, 1975, Respon-dent engaged in unfair labor practices in violation ofSection 8(a)(l), (3), and (4) of the Act.4. By unilaterally changing working conditions, includ-ing wage increases to employees Dean, Clark, and Burns,the reduction in working hours of employee Burns, and thefailure to grant the 1975 Christmas bonus, Respondentviolated Section 8(a)(1) and (5) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(a)(l), (3), (4), and (5) ofthe Act, I recommend that Respondent be ordered to ceaseand desist from its unlawful practices. I further recommendthat Respondent be ordered to post an appropriate noticeand take affirmative action in order to effectuate thepolicies of the Act.In addition, I recommend that Davis L. Roberts beoffered full and immediate reinstatement with backpay,computed as provided in F. W. Woolworth Company, 90NLRB 289 (1950), and Isis Plumbing & Heating Co., 138NLRB 716 (1962). 1 also recommend that the Respondentreimburse any of its employees who lost pay by reason ofRespondent's work schedule change or by reason of itswithholding of the Christmas bonus, including interest at 6percent per annum in accordance with the Board's usualformula.2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record and pursuant toSection 10(c) of the Act, I issue the following recommend-ed:ORDER2Respondent Franklin Parish Broadcasting, Inc., Winns-boro, Louisiana, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Discouraging membership in Local Union 446,International Brotherhood of Electrical Workers, AFL-CIO-CLC, or any other labor organization, by unlawfullydischarging any of its employees or discriminating in anyother manner with respect to their hire or tenure ofemployment or any term or condition of employment inviolation of Section 8(a)(3) of the Act.(b) Unlawfully and unilaterally changing conditions ofemployment of its employees who are members of theUnion.(c) Unlawfully discharging or otherwise discriminatingagainst any of its employees because he has giventestimony under the Act.(d) Refusing to bargain collectively with the Unionsubject to Section 9(a) of the Act.(e) In any other manner interfering with, restraining, orcoercing any employees in the exercise of the rights grantedthem by Section 7 of the Act.2. Take the following affirmative action which willeffectuate the policies of the Act:(a) Offer Davis L. Roberts immediate and full reinstate-ment to his former position or, if such position no longerexists, to a substantially equivalent position, and make himwhole for any loss of pay that he may have suffered byreason of the Respondent's discrimination against him inaccordance with the recommendations set forth hereinunder "The Remedy."(b) Pay to each employee who was on the payroll ofRespondent the 1975 Christmas bonus in amounts of $100to full-time employees and $50 to part-time employees.(c) Pay to employee Burns the salary or wages which helost as a result of the reduction of his working hours.(d) Upon request, recognize and bargain with the Unionas the exclusive bargaining representative of the employeesin a unit of all employees employed by Respondent at itsWinnsboro, Louisiana, radio station KMAR, AM and FM,excluding the maids, guards, and supervisors, as defined inthe Act, as amended.(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.560 FRANKLIN PARISH BROADCASTING, INC.(f) Post at its Winnsboro, Louisiana, station copies of theattached noticed marked "Appendix."3Copies of saidnotice, on forms provided by the Regional Director forRegion 15, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all places3 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to awhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(g) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."561